McKee, J., dissenting:
I dissent. Where a duty is imposed by law on an inferior tribunal, board, or officer, in the performance of which it has no discretion, its action in the performance of that duty is ministerial ; but where the law imposes a duty, in the performance of which the tribunal, board, or officer, can exercise judgment and discretion, and its action results in depriving a tax-payer of any of his rights of person or property, such action is, in its nature, quasi-judicial.
In the case in hand, the action of the Board of Education of the City of Oakland, of which the petitioner complains, is equivalent to the determination of a question of right and of property against him. Of right, because the petitioner, as a tax-payer of the city, is entitled to exercise the right of having his children educated at the public schools in the course of studies prescribed by the law; and of property, because if the action of the Board in changing the series of text-books used in the schools is in excess of the powers of the Board, he will be deprived of his money to purchase books for the use of his children in the schools, which are wholly unauthorized; and no man can be deprived of his property except according to the law of the land.
In form the action of the Board is not judicial; but as a determination of the rights of the petitioner, it is as effectual as' if a judgment had been rendered, against him.
From this alleged wrong against his person and property, the petitioner has no appeal or any other adequate remedy; and I think the proceedings of the Board are subject to be reviewed by a writ of certiorari, which is issuable by a Court in the exercise of its superintending power over inferior tribunals and officers exercising judicial functions.
Certiorari, as a remedy for such wrongs, has not, heretofore, been questioned. (See People ex rel. Bellmer v. Board of Education, 49 Cal. 684.)
I concur in the dissenting opinion of Mr. Justice McKee.
Myrick, J.